DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s arguments filed in the reply on March 2, 2022 were received and fully considered. Examiner acknowledges that the previous office action (mailing date 12/3/2021) did not treat the proper claim set under the merits. Therefore, the current office action is Non-Final. Please see below for more detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claims 24-26 follows.

INDEPENDENT CLAIM 24
Regarding claim 24, the claim recites a method for determining blood pressure for a subject. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 


These limitations describe a mathematical calculation. Furthermore, the limitations also describe a mental process as the skilled artisan is capable of looking at oscillometric cuff pressure waveforms and making a mental assessment thereafter, or using pen and paper.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...an oscillometric cuff device, comprising: measuring cuff pressure using an oscillometric cuff device by inflating and deflating a cuff placed over an artery of the subject; deriving an oscillogram from the measured cuff pressure, where the oscillogram is an amplitude of oscillations in the measured cuff pressure as a function of the measured cuff pressure”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the identified mathematical calculation and/or mental process.


INDEPENDENT CLAIM 25
Regarding claim 25, the claim recites a method for determining blood pressure for a subject. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...representing the measurements with a parametric model, where the parametric model is defined in terms of parameters with unknown values and specifies (a) a nonlinear area-pressure relationship for the artery of the subject, (b) a relationship between the arterial area of the subject and the cuff pressure and volume of air pumped into and out of the cuff during inflation and deflation of the cuff, and (c) the blood pressure waveform; estimating values for the parameters of the parametric model by fitting the parametric model to the measurements; and determining blood pressure for the subject from the values of the parameters of the parametric model.

These limitations describe a mathematical calculation. Furthermore, the limitations also describe a mental process as the skilled artisan is capable of looking at oscillometric cuff pressure waveforms and making a mental assessment thereafter, or using pen and paper.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 

“...an oscillometric cuff device, comprising: measuring cuff pressure using an oscillometric cuff device by inflating and deflating a cuff placed over an artery of the subject; measuring volume of air pumped into and out of the cuff during inflation and deflation of the cuff”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the identified mathematical calculation and/or mental process.
Furthermore, the additional limitations do not add significantly more to the judicial exception as they relate to conventional data gathering techniques. Examiner also adds that the additional limitations generically recite a oscillometric cuff device, inflating/deflating a cuff, and measuring volume of air pumped into and out of the cuff, which is routine in blood pressure monitoring techniques. 

INDEPENDENT CLAIM 26
Regarding claim 26, the claim recites a method for continuously determining blood pressure for a subject. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...b) representing the measured cuff pressure with a physical model, where the model accounts for a nonlinear area-pressure relationship for the artery of the subject; c) 

These limitations describe a mathematical calculation. Furthermore, the limitations also describe a mental process as the skilled artisan is capable of looking at oscillometric cuff pressure waveforms and making a mental assessment thereafter, or using pen and paper.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...a finger cuff device, comprising: a) measuring cuff pressure using a finger cuff device by inflating and deflating the finger cuff device while the finger cuff device is placed over a finger artery of the subject”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the identified mathematical calculation and/or mental process.
Furthermore, the additional limitations do not add significantly more to the judicial exception as they relate to conventional data gathering techniques. Examiner also adds that the additional limitations generically recite a finger cuff device, which is routine in blood pressure monitoring techniques. 
Therefore, claims 24-26 are not patent eligible under 35 USC 101.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 24, and all dependent claims thereof, recites “determining an envelope difference between an upper envelope of the oscillogram and a lower envelope of the oscillogram; representing the envelope difference as a difference in a parametric model, where the parametric model is defined in terms of parameters with unknown values and specifies a nonlinear area-pressure relationship of the artery underneath a cuff of the oscillometric cuff device at systole and diastole; estimating values for the parameters of the parametric model simultaneously by fitting the parametric model to the envelope difference; and determining blood pressure for the subject from the values of the parameters of the parametric model,” which in combination with the rest of the claimed invention is allowable over the prior art. The closest teaching to the currently claimed invention is Orbay et al. (US PG Pub. No. 2010/0106016 A1). While Orbay teaches measuring blood pressure by taking into consideration correlation between cross-sectional area of the artery with blood pressure measurements (see par.0008), Orbay does not teach and/or suggest determining an envelope difference between an upper envelope of the oscillogram and a lower envelope of the oscillogram; representing the envelope difference as a difference in a parametric model, where the parametric model is defined in terms of parameters with unknown values and specifies a nonlinear area-pressure relationship of the artery underneath a cuff of the oscillometric cuff device at systole and diastole; estimating values for the parameters of the parametric model 
Independent claims 25 and 26 are also allowable over the prior art for substantially similar reasons.
Therefore, claims 24-26 are allowable over the prior art.
Claims 24-26 would be allowable if rewritten to overcome the rejection(s) under 35 USC 101 and Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10136823. Although the claims at issue are not identical, they are not patentably distinct from each other as they are believed to be obvious variants of one another.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PUYA AGAHI/Primary Examiner, Art Unit 3791